The authority and duty of constructing, improving, and maintaining public streets, avenues, alleys, and highways within a municipality are conferred on the corporation, and the foundation of its right under the Constitution and the statutes, to assess property abutting on a particular street, avenue, alley, or highway, is the "cost and expense" of such improvement to the municipality, with the limitation that the assessment shall not exceed the "increased value of such property by reason of the special benefits derived from such improvements." Const. 1901, § 223; Code 1923, § 2174.
If such improvement is authoritatively made by another agency of the state or person, without cost to such municipality, there can be no doubt that the basis of the municipality's abstract right to assess abutting property does not exist, and if under such circumstances an assessment is made, such assessment is inequitable and unjust, and a court of equity in a proper case should grant relief.
The primary character of equity as a complement merely to the administration of justice in courts of law is that it seeks to reach and do complete justice, where courts of law, through the inflexibility of their rules and want of power to adapt their judgments to the special circumstances of cases, are incompetent so to do. Otherwise stated, equity is "the correction of the law, where by reason of its universality it is deficient," and *Page 642 
will not suffer a wrong to be without a remedy, where the party wronged has been vigilant in protecting his own interest. 10 R. C. L. 378, § 129.
However, equity aids the vigilant, not those who slumber on their rights. 10 R. C. L. 388, § 138.
The appellant, in so far as the averments of his cross-bill go, is in the same attitude as if he had been sued at law and duly served with process, on a debt which had been paid, and with full knowledge sits by and allows the court to proceed to final judgment against him. In such a case equity will not interfere, because he is responsible for his own hurt. He must be free from fault or negligence. Evans v. Wilhite et al.,167 Ala. 587, 52 So. 845; City of Mobile v. Smith, 223 Ala. 480,136 So. 851.
Appellant has not only through his own fault allowed a lien to be fixed against his property, but so far as his averments go, he has allowed the claim to pass into the hands of a third party, who was without notice of his defense, and must suffer the consequences of his own negligence.
THOMAS and KNIGHT, JJ., concur.